EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Uyanik on 12/20/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 12, 13, 15, 18 and 20 have been cancelled.
Claims 14, 16 and 17 have been amended as follows:
14. (Currently amended) The CD equalization system according to claim [[12]] 1, wherein the iterative LMS error adaption uses an error slicer that has been adapted for PAM or QAM modulation.
16. (Currently amended) The CD equalization system according to claim [[12]] 1, wherein the iterative LMS steps error adaption comprises a non-linear search of distances until a residual inter-symbol interference (ISI) is reduced, the residual ISI having been deduced once the BEE tap weights have converged.
17. (Currently amended) A chromatic dispersion (CD) equalization system comprising: 
a Front-End Equalizer (FEE) comprising a set of FEE tap weights; and 
, wherein selecting comprises incrementing the propagation distance and observing magnitude and sign of a center tap after the iterative LMS error adaption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        December 21, 2021